ORDER

PER CURIAM:
AND NOW, Anthony A. Muraski having been suspended from the practice of law in the State of Michigan for a period of three years by Notice of Suspension of the State of Michigan Attorney Discipline Board dated April 3, 1996; the said Anthony A. Muraski having been directed on February 6, 1997, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Anthony A. Muraski is suspended from the practice of law in this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.